OFFICE   Oc   THE   ATTORNEY    GENERAL   DF   TEXAS
                             AUSTIN




I&. Olin 0Qlberron, CommI88ionrr
RF4Ilroad acmmlseIon or Texar
Austin, Taxa

Ikar Sir:                    Oplnlqm No.~O-4360
                             Ra: Authority oi 'thaRallroad
                                  Commlreion to takr an;hl




          "With mfrrsrioe
     ollnd' 011 and @arrCo




                     you would please answer the follow-

                             “QUJpSTION
             ee the opinion, as cited, authorize‘or
     justlry the Commission in taking the well in
     question ofi production schedule?”
Mr. Olin Oulbrrroa - Page 2



              In order to lnmmr y a w qwutlon It I8 neoaraary
t0 .Xa~ins th# hI8tOry O? th8 Can. about ahloh you ark, to-
Wit,   the M88 oi &anollnd oil & h8 &oQ.~II~ 1. Yid88 Ou
Company, at al. 'chatoara ~38 origImll$ fllrd on Ootobrr
19, 1935, by thr &mmlInd 011 (sb8 Oorrpanyto aanwl a per-
ait Irrud      on JUM 10, 1935, by thr Railroad hd88iOn     or
hrar     to Mldar 011 Uoapany luthorlslng thr 6rIllIntJ a? en
On nll in th8 mart mm58 ?kl$ a8 an lxm tion to the &II-
road Odr8ion~~        Rule 37. Tkw r.111.a drflllad boron thr
aI@      WI8    ribd.        Onth8 orl&.imltrial            o?th8         oa8a   lnthr'
Dlrtriof &urt,  jU4gIaant m8 Ulbrod '?m th8 d@#aadantr, *.
                 , and th8 ~ilrodOoai881aaoi          3hXC48 up*
                 t.  That   judgnunt wan l   rle4 to thr bourt
O? civil Appti8  at AU8tIn;   and that oou3 wrota an oplhlon
rrr8rslng thr judgment and ncaanding    tb'3~@ara ?or n8w trIa1.
That     OpidOn         i8'r8pOrt8d    a8    StanOlind‘    oil    k a88     h.   Y.   &fIda8
011 co., 123 3. W. (26) 911. hta that judgnunt 0r the
.Courto? Clrll Appoala .applIostIon?or writ o? mr  was dle-
@rard   by tha'8uplWm Court o? 588.
          The aam wh8 trIr4 a raoond tank In the District
Court, tgd jud&wnt VW again lnto r o ?or
                                     d tha do?mlant8 up
holdlw-tha prmlt. '&e            was on thr motion oPthe _
4rfrn4aiitiat thr ol-on o tba laintI??*r lvl&noo.
0880     WU@&~il.@          pW1.d     to    tf#   Lrt     or alvllAppml8            Y
h&b;           aa    thy E 00rt‘iii-cl-iii
                                        -&wQ~               .y;alin
                                                                  ntrnrd           -thy --~.
trkl      wnzrt*r        ju4g68nt an4 rUmZkd8a th8           043~ fora8wtrlal
On     thr
       8018 i88ll@ Of rtOpprl, l          thirtir,           Qn    thr     al8    i8sUe   O?
whtthar or not th ptiinti??                    Stanollnd0il.k Gam Cmmny,
m8  rrtoppod by it8 omduot                   &II oaphi~     abazt thr plr-
mlt to drill raid oil wall. ThO weUrt held tint the petit
to drill tb nll war InmUd     but that in riaw ot tha faot
that IIOOM oomplalmd ahut       Chrjprdt   for um   than iour
~0nth8  an4 th8t the plalntiir, Staw2lln4 011 t @a~ Oompang,
did a& fllo 8a&3 8UIt to cane81 th8 p8mlt ?OrmoXm than
four month8 attar It ?as granted and that In the mantime the
petit&se, Midas Cl1 Company, "Imurrs4 hasry axpanee tOwurd8
&filing au& wall" it was a qw8tIOn       O? fact "to be dekr-
M      ador a11 the iaots and alrauumstano~e"   whether the ~lsIn-
tlrf waited an unrsasonsbla length of tins before fIlint7its
suit,ar.dthereby perdttsd tha kidas GIL Con?ans to sctun4ar
ths yrnit, and Inaur suoh heavy expense that the Flabtiff
7;:~sborn4 under ths dootrkx of estopna1 fr.XzCW>lsiniW*
Th3t  0pin10~  or tb   court of Civil i\ppaclsis r;?otied 3s
Stanollld Cm?&08     Co. v. Udas GIL Co.,
an4 the oourt, spsakfa through Ju8tioU%z6 ( '*     said:
                                                      (2d) 13"
Mr. W.8   Gllknam,        Pago)


          ”
                    . Tho ponlt          ill   quo8tIonwa8          . . . .     _
    oliar~’      l&8114.
          “Thr    OIdr   r8PrrIdag        qU88tiO¶I     18   that    Of   089
    toppe1 . . . .
          “Qn th, Stanollnd, whao @mary         intanrt
    mad objrotlnla brlalng luoh llt 18 to.pro-
    trot m om Property d&htr 8%t’ 8llon*           -by for
    r a P r .808th        8 *At
                  ltkr ruoh          lr grantoa .appaiC
    ltly    loquIoro~ in 1tr prmuma vu.&,            m-
    tll th4 holdarthrrror    ha8  am hr ha&~ a 01-r :
    1 41 r&ht t@do, lnotmr~.haar):ef naa tomardr
    drYl lln8'woh woll,:@n&,tbia      .per ttrd to a84
    8-t th8t    drilling 16 will iI&    id~bd'8
    proprrty   rbhta? . . .




                                                                                    -




    . i'i ~'
          (I          hpp4llo4  &Id not by proaf   undrrtakr
    to  rhow*o;t;vp~l48 4&4llUt 4Ilii¶VtiiaOrd8r. It8
    oontontion     in t&8 trtil oourt, and i%8 motion ior
    M   inrtruotrd    VWdiot   8t th 4hl4    Of pl8inti??'8
    doidenca, wa8 prebloakd entirely on the OOnt4n-
    tlon, andlts motion af?Iramtinly 80 rhow8, that
     *the plaIntAir ha8 wholly ?aIlad to dI8Oharg4 the
     burden o? proo? placed upon it,* to ahow that
     there was not before the ,Iia!Jroad   COfDmisSiOn   au?-
     ficient evidence to sustain ssid.permit. ?&ml-
    ?68tly thi8     WJ88the ground on whloh the trial

                                     .
Mr. Olin Wlboraoa, Rag0 4


     OOWt b48od hi8 jUd@i4nt,                 Onth4tgroun4          it
     CM8Ot     b8 8U8t&IMd,         4nd    th4   i88U4      l8tOp p r l,
                                                           Of
     WtiOin     thr bUtiOn        T48t4d     UpOtl 4pl141144, -8
     not rdjwlleatod.
           Vhat oonstltutoda r4aronablr tine, non4
     brine flx4d by rtatotr,I8      whloh a protrrtant
     Yl8t .Ot ia OUi.@ to 8Ot aaldo 8uOh punit; ald
     whethrr.an Wu’8arOMbl8       d4lq f.ndo-          80 ha8
     duyrd t& holdor c? ruoh a adIt               an ,hbt
     qUO8tiOti    t0 b8 dokimlne~    .n i!@C .li thr f.Ot8
     aad ~4ik88t4UO48      Of th4 p&%lbtia~ Oa84,
             ‘Th8 lavalldIt~ 0r.raad Q4lnIt a8 not kliq
     lathorfwd Co prrmnt       oond$rc4tIon,-4 a0
    being Il3ViOl6tiOil    Of thr &~1~~~88ti~i’8 OWIl rub.
    Of )day29, 1934, hlating        to rolu&u-y  eubdfti-
    81OM, ba8 lWW baa       tori00  de?tiitOiy adjudloat-
    8d b th18 OOUl't#    .4ll4 1~01101?OZ40x088da L)itlGO,
    how4ni, tbr trial dout orronaowly rrndond
    judgmant In ?avor of thr dehndant without ZI-
     ulrlng lt to me4 sllyproof 011it8 l??Ina4tIYo
    %r r r nr or r 4 8tOp p 81
                             a dr , funrlnllabla
                                            r      to it
    a0 yalnrt Stanollnd 4T4n on an lntrlld prrmit,
    w--t&l& lt abulb Ea.pmdtkd to hva that
     i88U4   dOt4rpinr&           %8   $Mgmant wfil'#i6l6?W8
     k   rrnrrad      and   the  44.~84     r48andd   tar   trial
     80144 UpO?.k the       i48UO   ob     .8tOp&?41 @Oad8d         by
     the dofoadant . . . ."
*a   that ju&mant or tha court or old1 Apporla lpplloatlon
far writ a? error ma mturrd by the Suprrmr Coal% of hraa.
          T&a 4404 WI  trio4 9 thlni  tlmo   in the DIrtriot
Court on the 8018 quqstlon or whether or not tbr    plaintiff,
St4nollnd Oil k De8 pompano, W38 barn4     by ratoppel Prom
malntalnlng the suit. The RaIlroad CQnaIseIon of %X38 and
it8 memti4r8,althou:yhnamsd a8 dafsndants In the pi4btIr?'8
ptitlon and hating app4amd in th4 two ~mvIou4 triala, did
not appear or partlolpats tn the third trial. The plainti??,
stanolj.ndofi 5:G33 Company, and the d4?4ndant, Midas Gil
Oorapany,eoc:,appaar4d by their 3ttO?XbOYS,and 4aciio??4md
-~doaa8, on tha third trial. The jury answered tw speciti
i44u44, ?indIw that, (1) "the plaintiff, StanGlind cil & @8
cp~w,    delayed for an urLr448On3blOtim4 the brk%$% of
  \
 thim suit 8g8imt                  the    dar~48nt;            1tia88 0~     c0m~4,*  ln4
 (2)  %.ut  dofw%mt,                      Ulaaa Oil hapay,                 has inaurna bra
 lxpwlar rhloh it otharwlm wotlianot                                   hara I.murraa.” &a.
 upon thrnr ibUn@gr, the                        trial        oourt rntrrad
 thr     pmntiit           urd     soot   tbt    a0rsndant             buas8   0
 jtigaont          brlr(    dated DI#abar                   3, 19fi.

                    Tb. 08#        iA8 &.ct             a
                                 sow on appeal P

            h u#.idorpmt    four qaartloa, you wan0 to hum
 rbthar  or. not tha &lln#d   Comisd on of Texas hea author-
 ity by rlrtuo ot what was *id in tha opinion or the court
 of Civil Ap aal, to takn tho w.Ll in qtiqatlon off proaaatlon
 S~b4lk.     & othar word@, dora tha Rdlreoa Oomlaaioa &ta
 rathcdty~io rziteran order ort.~takaletSm ttt id11 agop
 produotlon id elk from *a nil In qmatlont
               la.‘*iow-ofth8 a pellato wart 4ro&ioaa ~l.a         this
 stats  w in ~orrriuood       -tlm t tm Bailroid 6lmulaalal 4008 not.
 hato 8Ptaoritrt-rr_taq...Str_k.-~~ar        ea or&r or to take 4*
 lo tia th u a atll r so p~rodurtlon                     th ~-‘p a r tl8ula r-
                                                                  that   *-
                                         ot';iiil-tra
 wall, other tma t
 -lb    (rUUZ8~~.                 4&o
                           ontar an fnlor         will app4 to all
                             Oomiralon aor net btl authority at
                                         ImS tbr lif8atd
 this tiw to emntrr an 0Wrthat

 Or'%!4
                  t&r term oi thr paalt         drill
                                                              rOdW
                                                         the ~11
                            br the Ooul88ion oa J~lar10, LO& be-
                                                                   to7                 tb
.waaorlg            iamid
 oeaaa thr cahlaaion aoaa mt ham urlr~litioa ever tht
 rubjr* rttor         by *lrtoa or tho n     that     tha wit  attat-
 Ing tb~ nllalty or tha pmndt 18 still ~ndiag. Suoh war
 tho holding of tha &p?OlBS hart Or Toraa in th0 *aSO Of
 stewart7. sralth,126 TeX. 292, 83 8. 1. (24) 945, in whioh
 thr oourt 8414:

               "Flalnti.frin moor   auggestu thet  this
          cau8.,my b8 moot, because after thr trfal or
          the cau*e ln t:.e4latrlct oollrt,an4 While it
          was pen&w, in the appsllata Wurta, the ;hil-
          rotidcomnissiOn granted ,-lair,tirr in .3rrora
          Femlt to drill a wall on tha land in ooatro-
          rem,, and ths wall ha8 been drillad. ;:aPre-
          S-U fi0m bha rorrgoing atatamant tha\famr
          the ju4ioia1 lm 0r the stat0 ha4 laam4Lr-
          iudiation or thr mattars tha Railrm4 Comlr-
          alon undortoo$to-act. again tharaono If this
          Mr. Olin hlbrraoa,   Pago 6


               ba tmu, tbr %llroid Commlaalonram without
               jurlaUatlon."
          The aama hol4lIlgwas arada& thr Court of 0lrl.lAppaala at
          Au tin, in tin aaaa 0r fdgar V. Stanolln4 Oil 0 Oaa Co., 90
          S.6. (24) 656, In whlah It &im aaid:

                       aAftrr  proourlng two walls o nsa idltrip
               or   land, Sdgnr applied to tha Railroad Ocamla-
               'alon for a lmlt to brlll-rollNor .3,bara in-
               tolva4.      ThL appllaatlon vma by tha oodaalon
               raf’uaad on Oatobrr 21, 1933. Edgar tbraapon
               ill04 ult ln the dlstrlat aourt or Trarla County
               to anJoin tha aomalaalon from lntariarlng with
             _ his 4rllllng mid Wall No. 3. That suit was.
               fi;Y;n    April 6 1934. While that suit was
                         Edgar rile4 a motion with thr Railroad
                Ccmml&on ior a rrhoarl~ of his apg+lication,
                That motion was hoar4 by tti.aopppiaalon,  an4
                on Saptambar 24, 193.& tha Rnllxoa4 Oamnlaalon,
                by what it dsaignatrd as an amended ardor, grant-
I               a4 war    l  r slitito drill aal4 wall No. 3.
            - = Tharoaftar &   ar 4lwiaeua his:rult in tha &a--
     .
                trlat aoart 46 Qart.    Countj, obvlouslg a5 the
    + --.,- ---4~thk--tm~-~a,-8st0r
          -.~                                 brl~d,si.b42i+-           ~_-_
               obtai#4 tral tha Ballroad Qdaalon     the re-
               llaryr'bsd thanftiora lnroka4 tha jarladlo-
               tlon of the dirtriot oourt to obtain.
                    Vhareupon tha appalls88 horoln brought
               this salt to umul  tha so-oallad enman40d OP
               4rr* or tha otisIon    data4 Saptrdbrr 23 .1934,
               an4 to rostrain the operation by appallant of
               tha vail 4rIllr4 tharrundar   . . . .

                     a-om the faota above molted  It Is meni-
               rest ard has been expressly so held, that while
               the suit lnvolrlrg the subject-matterOf this
               contmyersy was pending in tha district c0ux-t
               or -da    County, the Railroad Comnlssion lost
               jurlsdlctlon of its order =f Cotober 21, 1933.
                     the order of the oomlssion  dated iaptei?-
               tm; 54, 1534, and herein attacked, ~3s Grid fcr
Mr. Olin   Qalkraaa,      Paea 7



       want of Jurladlatlon in the oomlaalon ovar tha
       aubjrotqatter  thoraof.  Strwast t. 3alth (Tax.
       sup.) a3 8. w. (2d) 945."
A Qllar    hol4lng wab mada in thr aa    oi thrum4811 011 co.
vc Bdlroad Comalaalon, 90 8. w, (ti) 663, la whloh tho oourt
o itr dtbr a4saa .0r Sta wr t T.La itli,lup r a 4x@ P4g4r v*
8taaolla4  OU  t-&r   h.,   lupra, 48 wthorld,.

           Our annrir to rair qurstlon la that tb   Ballroad
 timmlaslon or Taxaa does not &ma authority& thlr    tltaato
,tikq tha wall in q2ratlon oti produation lobrdula.

                                       Yours very      truly
                                   AlWJRkEY   GBN!&BAL CJF TXXAS



  _-                                          Wauad)
                                               OatillC..Rotsah
                                                       Aaalafant.

APPROWD    MY   2, 1942
 (9gno4) Qrorar        Slllerm

?xRsT ASSISTART
ATTOxuqETO~~L



CCR:db:JZa